11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Hanlon Gas Processing, Ltd.,                      * From the 91st District
                                                    Court of Eastland County,
                                                    Trial Court No. CV-12-42842.

Vs. No. 11-13-00003-CV                        * July 11, 2013

Eastland County Water Supply                      * Per Curiam Memorandum Opinion
District and the City of Eastland,                  (Panel consists of: McCall, J.,
                                                    Willson, J., and Hill, sitting by
                                                    assignment)

     This court has considered Hanlon Gas Processing, Ltd., Eastland County Water
Supply District, and the City of Eastland’s joint motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this appeal
are taxed against the party incurring the same.